Citation Nr: 1737319	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure and claimed as secondary to service-connected disability. 

3. Entitlement to service connection for anal/rectal abscesses, to include as due to herbicide exposure. 

4. Entitlement to service connection for a skin disorder (claimed rashes, lumps and cysts on the head and body), to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, D.E. and W.D.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 until September 1964. His primary duties were as a medical specialist. The Veteran died in mid- 2014, with his perfected claim pending on appeal. The appellant claims as the surviving spouse and the merits of these claims are addressed with the appellant as the substituted party. See 38 U.S.C.A. § 5121A.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by RO. In December 2014, the appellant testified at a hearing before the undersigned in Washington, D.C. A transcript of the hearing is included in the electronic case file. Thereafter, the Board remanded these issues in February 2015 for additional development. 

In September 2016, the Board denied the claims. The appellant appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In June 2017, the Court granted the parties Joint Motion for Vacatur and Remand (Joint Motion) vacating the Board's September 2016 decision and remanded the issues back to the Board for additional adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2017 Joint Motion, the parties agreed that in the September 2016 decision, the Board erred when it (1) provided an inadequate statement of reasons or bases to support its decision; and, (2) failed to ensure compliance with the duty to assist. In light of the Joint Motion, the Board finds that remand is warranted so that the AOJ may make further attempt to obtain identified records that are in the Custody of a Federal Department or Agency. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must make further attempt to obtain from the Eighth Army Historian unit histories of the 1st Battalion, 73rd Armor to determine if the Veteran's unit was designated for temporary assignment to Vietnam during the time frame from July 1963 to August 1964.  The AOJ must make as many requests as are necessary until the desired information is obtained from the Eighth Army Historian. If the AOJ concludes the records do not exist or that further efforts to obtain the records would be futile, such findings should be documented in the file and the appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




